DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (PN 6,424,034, of record) in view of Lee (US 2014/0175667).
Ahn et al. discloses, as shown in Figures, a semiconductor device (in upside down) comprising:
	an active interposer (100) comprising a programmable unit (phase locked loop, phase voltage generators, power conditioner, multiplexer, switching circuit, etc., Col. 4, lines 11-49);
	a first memory die (110) positioned above the active interposer and comprising a storage unit (DRAMs, SRAMs, etc., Col. 3, lines 52-54); and
	a first logic die (or microprocessor 120) positioned below the active interposer;
	wherein the active interposer, the first memory die, and the first logic die are electrically coupled.
Ahn et al. does not disclose through substrate vias positioned in the first memory die, wherein an end of each of the first through substrate vias away from the active interposer is entirely encapsulated in the first memory die, wherein the active interposer and the first memory die are 

Regarding claim 2, Ahn et al. and Lee disclose the device further comprising second through substrate vias (130) positioned in the active interposer, wherein the active interposer and the first logic die are electrically coupled through the second through substrate vias.

Regarding claim 3, Ahn et al. and Lee disclose the device further comprising micro-bumps (no label, at 190, also see Figures 1A-1B, and claims of Ahn et al.) positioned between the active interposer and the first logic die, wherein the micro-bumps and the through substrate vias are electrically coupled and the micro-bumps and the first logic die are electrically coupled.

Regarding claim 5, Ahn et al. and Lee disclose the device further comprising micro-bumps (no label, see Figures, or 450, 250, 150) positioned between the active interposer and the first 

Regarding claim 16, Ahn et al. and Lee disclose the device further comprising a second memory die (120 – 420)positioned above the first memory die, wherein the first memory die and the second memory die are electrically coupled (note Figures of Lee).

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (PN 6,424,034, of record) in view of Lee (US 2014/0175667) and further in view of Jeong et al. (US 2012/0028412, of record).
Regarding claim 6, Ahn et al. and Lee disclose the claimed invention including the semiconductor device as explained in the above rejection.  Ahn et al. and Lee do not disclose a width of a top surface of each of the first through substrate vias is between about 1 µm and about 22 µm.  However, Jeong et al. disclose a semiconductor device having a width (diameter) of a top surface of each of the through substrate vias (103, 203, 303) is between about 1 µm and about 22 µm.  Note Figures and [0034] of Jeong et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form each of the first through substrate vias of Ahn et al. and Lee having a width of the top surface as claimed, such as taught by Jeong et al. in order to have the desired current flows.

Regarding claim 7, Ahn et al. and Lee disclose the claimed invention including the semiconductor device as explained in the above rejection.  Ahn et al. and Lee do not disclose a depth of each of the first through substrate vias is between about 20 µm and about 160 µm.  

Regarding claim 8, Ahn et al. and Lee disclose the claimed invention including the semiconductor device as explained in the above rejection.  Ahn et al. and Lee do not disclose an aspect ratio of each of the first through substrate vias is between about 1:2 and about 1:35.  However, Jeong et al. discloses a semiconductor device having an aspect ratio of each of the through substrate vias (103, 203, 303) is between about 1:2 and about 1:35.  Note Figures and [0034] of Jeong et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form each of the first through substrate vias of Ahn et al. and Lee having an aspect ratio as claimed, such as taught by Jeong et al. in order to have the desired current flows.

Regarding claim 9, Ahn et al. and Lee disclose the claimed invention including the semiconductor device as explained in the above rejection.  Ahn et al. and Lee do not disclose each of the first through substrate vias comprises a filler layer positioned in the first memory die and an insulating layer surrounding the filler layer, the filler layer is formed of polysilicon, tungsten, copper, carbon nanotube, or solder alloy, and the insulating layer is formed of silicon oxide, silicon nitride, silicon oxynitride, tetra-ethyl ortho-silicate, parylene, epoxy, or poly(p-

Regarding claim 10, Ahn et al., Lee and Jeong et al. disclose the device further comprising a barrier layer (120) positioned between the insulating layer and the filler layer, wherein the barrier layer is formed of tantalum, tantalum nitride, titanium, titanium nitride, rhenium, nickel boride, or tantalum nitride/tantalum bilayer [0028].

Regarding claim 11, Ahn et al., Lee and Jeong et al. disclose the device further comprising an adhesion layer (120, dual function) positioned between the insulating layer and the filler layer, wherein the adhesion layer is formed of titanium, tantalum, titanium tungsten, or manganese nitride [0028].

4.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US PN 6,424,034, of record) in view of Lee (US 2014/0175667) and Jeong et al. (US 2012/0028412, of record) and further in view of Liu (PN 10,937,692, of record).
.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.